             Case 2:20-cv-00983-TSZ Document 42 Filed 01/25/21 Page 1 of 3




                                                      THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10   HUNTERS CAPITAL, LLC, a Washington
     limited liability company, NORTHWEST          Case No. 2:20-cv-00983-TSZ
11   LIQUOR AND WINE LLC, a Washington
     limited liability company, SRJ                STIPULATED DISMISSAL OF
12   ENTERPRISES, d/b/a CAR TENDER, a              PLAINTIFF MAGADELNA SKY
     Washington corporation, THE RICHMARK          PURSUANT TO FRCP 41(a)(1)(A)(ii)
13
     COMPANY d/b/a RICHMARK LABEL, a
14   Washington company, ONYX
     HOMEOWNERS ASSOCIATION, a
15   Washington registered homeowners
     association, WADE BILLER, an individual,
16   MADRONA REAL ESTATE SERVICES
     LLC, a Washington limited liability
17   company, MADRONA REAL ESTATE
     INVESTORS IV LLC, a Washington
18   limited liability company, MADRONA
     REAL ESTATE INVESTORS VI LLC, a
19
     Washington limited liability company, 12TH
20   AND PIKE ASSOCIATES LLC, a
     Washington limited liability company,
21   REDSIDE PARTNERS LLC, a Washington
     limited liability company, MAGDALENA
22   SKY, an individual, OLIVE ST
     APARTMENTS LLC, a Washington limited
23   liability corporation, and BERGMAN’S
     LOCK AND KEY SERVICES LLC, a
24   Washington limited liability company, on
25   behalf of themselves and others similarly
     situated,


                                                                              LAW OFFICES
27   STIPULATED DISMISSAL OF PLAINTIFFS                                   CALFO EAKES LLP
     SAGE PHYSICAL THERAPY AND KATHLEEN                             1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
28   CAPLES PURSUANT TO FRCP 41(a)(1)(A)(ii) - 1                  TEL, (206) 407-2200 FAX, (206) 407-2224
     Case No. 2:20-cv-00983-TSZ
               Case 2:20-cv-00983-TSZ Document 42 Filed 01/25/21 Page 2 of 3




 1                                 Plaintiffs,
 2
             vs.
 3
      CITY OF SEATTLE,
 4                                 Defendant.

 5

 6          The parties hereby stipulate, pursuant to Fed. Rule of Civil Procedure 41(a)(1)(A)(ii) that

 7   the claims of Plaintiff Magdalena Sky are dismissed without prejudice, and without any effect on

 8   her ability to be a member of any putative class in this case. This shall not affect the claims of any

 9   other Plaintiff, or of any member of any putative class.

10          DATED this 25th day of January, 2021.

11                                          CALFO EAKES LLP
12

13
                                            By /s/ Patty A. Eakes_________________
14                                            Patricia A. Eakes, WSBA #18888
                                              Angelo J. Calfo, WSBA #27079
15                                            Tyler S. Weaver, WSBA #29413
                                              Andrew DeCarlow, WSBA #54471
16                                            Henry Phillips, WSBA #55152
                                              1301 Second Avenue, Suite 2800
17                                            Seattle, WA 98101
                                              Phone: (206) 407-2200
18
                                              Fax:      (206) 407-2224
19                                            Email: pattye@calfoeakes.com
                                                       angeloc@calfoeakes.com
20                                                     tylerw@calfoeakes.com
                                                       andrewd@calfoeakes.com
21                                                     henryp@calfoeakes.com

22                                          Attorneys for Plaintiffs
23

24                                          -and-

25


                                                                                        LAW OFFICES
27    STIPULATED DISMISSAL OF PLAINTIFFS                                            CALFO EAKES LLP
      SAGE PHYSICAL THERAPY AND KATHLEEN                                      1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101
28    CAPLES PURSUANT TO FRCP 41(a)(1)(A)(ii) - 2                           TEL, (206) 407-2200 FAX, (206) 407-2224
      Case No. 2:20-cv-00983-TSZ
             Case 2:20-cv-00983-TSZ Document 42 Filed 01/25/21 Page 3 of 3




                                        PETER S. HOLMES
 1                                      Seattle City Attorney
 2
                                        By:/s Joseph Groshong___________
 3                                        Joseph Groshong, WSBA #41593
                                          Assistant City Attorneys
 4                                        Seattle City Attorney’s Office
                                          701 Fifth Avenue, Suite 2050
 5                                        Seattle, WA 98104
                                          Tel.: (206) 684-8200
 6                                        Fax: (206) 684-8284
                                          E-mail: Joseph.Groshong@seattle.gov
 7

 8
                                        HARRIGAN LEYH FARMER & THOMSEN LLP
 9
                                        By_/s Tyler L. Farmer__________________
10                                        Tyler L. Farmer, WSBA #39912
                                          Arthur W. Harrigan, J., WSBA #1751
11                                        Kristin E. Ballinger, WSBA #28253
                                          999 Third Avenue, Suite 4400
12                                        Seattle, WA 98104
                                          Seattle, WA 98104
13                                        Tel.#: (206) 623-1700
                                          Fax#: (206) 623-8717
14
                                          E-mail: tylerf@harriganleyh.com
15                                                arthurh@harriganleyh.com
                                                  kristinb@harriganleyh.com
16
                                        Attorneys for Defendant City of Seattle
17

18

19

20

21

22

23

24

25


                                                                                   LAW OFFICES
27   STIPULATED DISMISSAL OF PLAINTIFFS                                        CALFO EAKES LLP
     SAGE PHYSICAL THERAPY AND KATHLEEN                                  1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
28   CAPLES PURSUANT TO FRCP 41(a)(1)(A)(ii) - 3                       TEL, (206) 407-2200 FAX, (206) 407-2224
     Case No. 2:20-cv-00983-TSZ
